SENTENCIA
El 8 de enero de 1988 los querellantes, trabajadores de carga y descarga durante más de 24 años consecutivos en el Aeropuerto Internacional Luis Muñoz Marín, fueron despedidos de sus empleos. El 30 de diciembre de ese año presentaron una demanda contra International Air Service of Puerto Rico, Inc. (en adelante International) y Airport Aviation. Su reclamación contenía cuatro causas de acción. En la primera se alegó que la demandada le adeudaba sa-larios por concepto de horas extras trabajadas durante los últimos tres años de labor, a tenor con lo establecido en la Ley Núm. 379 de 15 de mayo de 1948, según enmendada, 29 L.P.R.A. sec. 282. La segunda causa de acción era una reclamación de mesada a tenor con la Ley Núm. 80 de 30 de mayo de 1976, según enmendada, 29 L.P.R.A. sec. 185, por despido injustificado. La tercera causa de acción estaba fundada en que al momento del despido no se había pagado a los demandantes las vacaciones acumuladas, el Bono de Navidad ni la licencia por enfermedad acumuladas (corres-pondiente a los últimos tres años de labor), a tenor con lo establecido por la Ley Núm. 96 de 25 de junio de 1956 (29 L.P.R.A. sec. 245 et seq.) y por la Ley Núm. 148 de 30 de junio de 1969, según enmendada, 29 L.P.R.A. sec. 501. La cuarta causa de acción era una reclamación por daños y perjuicios. A los fines del procedimiento para la tramita-ción de su querella, las partes se acogieron a lo dispuesto en la Ley Núm. 2 de 17 de octubre de 1961, según enmen-dada, 32 L.P.R.A. sec. 3118 et seq.
La demandada, International, fue emplazada el 10 de febrero de 1989. El 16 de febrero de ese año, ésta presentó una moción en la que informaba al tribunal que se había *394acogido a un procedimiento bajo la Ley Federal de Quie-bras desde el 27 de mayo de 1988, por lo que solicitaba la paralización de esta querella. El 13 de noviembre de 1989 la demandada informó al tribunal de instancia que la Corte de Quiebras había desestimado su solicitud de quie-bra el 1ro de noviembre de ese año. Solicitó también el relevo de su representación legal, que el tribunal le aceptó, concediéndole el 27 de noviembre un término de 30 días para informar su nueva representación legal. El 5 de enero de 1990 se comunicó la nueva representación legal de la demandada con el tribunal y el 8 de enero solicitó una pró-rroga de 30 días para contestar la querella.
El 29 de enero de 1990 los recién nombrados abogados de la demandada solicitaron que se les relevara y que se le diera a la demandada 30 días para informar otra nueva representación legal. El tribunal también accedió a esta petición.
Varios meses más tarde, el 22 de agosto de 1990, la parte querellante pidió al tribunal la anotación de rebeldía contra la demandada International por no haber contes-tado aún la querella. La moción le fue remitida a la deman-dada, y el 20 de septiembre de ese año se le anotó la rebeldía.
El 6 de junio de 1991 compareció la demandada anun-ciando su nueva representación legal y el 2 de julio de ese año solicitó mediante una moción que se dejara sin efecto la anotación de rebeldía. El tribunal un concedió término a la parte querellante para replicar a tal moción, lo que ésta hizo, y el 28 de octubre de 1991 declaró sin lugar la solici-tud de relevo de rebeldía.
El 9 de julio de 1992 el tribunal hizo un detallado re-cuento de todos los trámites procesales, los relatados antes y otros, destacando expresamente “la actitud de injustifi-cada dejadez” y la “dilación indebida de los procedimientos” de parte de International, señalando que su injustificada “prolongación” de éste caso había causado perjuicio y con-*395secuencias negativas a la parte querellante. También des-tacó el tribunal de instancia, citando decisiones nuestras, que tales prácticas dilatorias, “que sobrecargan indebida-mente el sistema de justicia” (Apéndice XI, pág. 13), son particularmente improcedentes en casos como éste, donde la Asamblea Legislativa ha ordenado un procedimiento su-mario que exige pronta solución de las querellas en cuestión. Determinó que desde el 1ro de noviembre de 1989 la demandada estaba sujeta a responder a la querella en su contra, que debía contestar dentro del plazo sumario de 10 días y, sin embargo, al 2 de julio de 1991 todavía no lo había hecho. Finalmente, el tribunal indicó que había transcurrido “un período considerable de tiempo” desde que se le notificó a la demandada la denegatoria de su mo-ción de relevo de rebeldía sin que ésta hubiese “radicado recurso de revisión alguno” ni realizado “ninguna otra ges-tión en el caso a su favor”, por lo cual procedió a dictar lo siguiente:
SENTENCIA PARCIAL
Por los fundamentos expuesto[s] anteriormente, se dicta sen-tencia parcial en el caso, declarando CON LUGAR la querella en contra de International Air Service [de] Puerto Rico, Inc., condenándola a pagar a éstos la cantidad de $218,245.60, en la primera causa de acción; $68,481.60, en la segunda causa de acción, y $23,034.54, en la tercera causa de acción. Se le impone además el pago de $30,000.00 en concepto de honorarios de abogado, así como el pago de los intereses legales sobre el total de dicha suma reclamada en la primera y segunda causa de acción desde que ocurrió el despido hasta su completo pago.
En cuanto a la tercera causa de acción en reclamación del [B]ono de [N]avidad, se impone el pago de intereses desde que el empleado tenía derecho al pago de- cada bono y no le fue satisfecho.
Se desestima, sin perjuicio, la cuarta causa de acción por da-ños y perjuicios incoada contra International.
Se dispone la continuación inmediata de los procedimientos en contra de la co-querellada Airport Aviation Services para resolver en su día si fue patrono sucesor y/o adquirió de International un negocio en marcha y su grado de responsabilidad, *396si alguna, para con los querellantes. (Enfasis en el original.) Apéndice XI, págs. 20-21.
Inconforme con esta sentencia, International acudió ante nos para señalar lo siguiente:
1. El Honorable Tribunal Superior cometió error al imponer el pago de intereses a partir de la fecha de despido en una reclamación de horas extras a tenor con la Ley 379 del 15 de mayo de 1948, según emmendada, 29 L.P.R.A. sees. 271 [et seq.1
2. El Honorable Tribunal Superior cometió error al imponer intereses a partir de la fecha de despido en una reclamación de mesada a tenor con la Ley 80 del 30 de mayo de 1976, según enmendada, 29 L.P.R.A. secs. 185A y siguientes.
3. El Honorable Tribunal Superior cometió error al imponer intereses en una reclamación de bono a tenor con la Ley 148 del 30 de junio de 1969, según enmendada, 29 L.P.R.A. sees. 501 y siguientes, a partir de la fecha en que debió recibirse el bono.
4. El Honorable Tribunal Superior cometió error en la can-tidad otorgada por concepto de honorarios de abogado. Revi-sión, pág. 4.
El 6 de noviembre de 1992 le dimos un término a la parte recurrida para mostrar causa por la cual no debía modificarse la sentencia de instancia (1) en lo relativo al pago de intereses sobre la reclamación de horas extras; (2) respecto a la fecha a partir de la cual deben computarse los otros intereses imputados, y (3) en cuanto a la cantidad otorgada por concepto de honorarios de abogado. Luego de tres prórrogas, la recurrida compareció, y estando en posi-ción de resolver, procedemos a hacerlo.
H-l
En su primer señalamiento de error, el recurrente cues-tiona que se le haya impuesto el pago de intereses en la reclamación de horas extras. El recurrente entiende que conforme a lo establecido en la Ley Núm. 379, supra, y en el caso de Pan American v. Tribunal Superior, 100 D.P.R. 413 (1972), el pago de intereses es improcedente. El recu-rrente tiene razón.
*397La Ley Núm. 379, supra, establece en su Art. 13 (29 L.P.R.A. sec. 282) lo siguiente:
Todo empleado que reciba una compensación menor que la fijada en las sees. 271 a 288 de este título para horas regulares y horas extras de trabajo o para el período señalado para tomar los alimentos tendrá derecho a recobrar de su patrono me-diante acción civil las cantidades no pagadas, más una suma igual por concepto de liquidación de daños y perjuicios, además de las costas, gastos y honorarios de abogados del procedimiento.
Interpretando la ley referida, hemos establecido que en ésta no se dispuso que, además de la indemnización, el patrono pagaría intereses sobre las sumas adeudadas a partir de su reclamación por la vía judicial. Hemos indi-cado, además, que a las reclamaciones de salario no les aplica el Art. 1061 del Código Civil, 31 L.P.R.A. see. 3025. Específicamente, la Ley Núm. 379, supra, varió esta me-dida de indemnización por otra más onerosa, como lo es el pago adicional de una suma igual a la adéudada. Pan American v. Tribunal Superior, supra. Los trabajadores reclamaron en su querella $109,122.80 por concepto de horas trabajadas en exceso de la jornada regular, y el tribunal de instancia, conforme con la Ley Núm. 379, supra, le conce-dió el doble de lo reclamado, como penalidad o indemniza-ción adicional. No procede, pues, la imposición de intereses. Como dijimos en Pan American v. Tribunal Superior, supra, en la Ley Núm. 379, supra, que rige este caso, el legislador determinó taxativamente cuál era la me-dida de daños y no incluyó los intereses.
HH HH 1 — I
En el segundo señalamiento de error, el recurrente in-dica que, a la luz de lo establecido en la Ley Núm. 80, supra, no procedía la imposición de intereses en relación con la reclamación de mesada desde que ocurrió el despido, sino desde que se dictó la sentencia. Señala que aunque *398entiende que a una reclamación bajo la Ley Núm. 80, supra, le aplica la Regla 44.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III, en este caso, como el tribunal de instancia no determinó que la recurrente fue temeraria, no procedía la imposición de intereses presentencia.
Hemos resuelto reiteradamente que no es necesario que un tribunal de instancia determine expresamente que el litigante en cuestión actuó con temeridad. Si impone la sanción pertinente, se presume que la determinación de temeridad está implícita en la sentencia dictada, sobre todo si los términos en los cuales está redactada la sentencia así lo revelan. Montañez Cruz v. Metropolitan Cons. Corp., 87 D.P.R. 38 (1962); Sucn. Arroyo v. Municipio, 81 D.P.R. 434 (1959); Rodríguez v. Alcover, 78 D.P.R. 822 . (1955); Vélez v. Ríos, 76 D.P.R. 860 (1954); Castro v. Payco, Inc., 75 D.P.R. 63 (1953); Font v. Pastrana, 73 D.P.R. 247 (1952). El tribunal de instancia hace en este caso numero-sas referencias expresas en su sentencia a las múltiples prácticas dilatorias del recurrente y luego le impone inte-reses presentencia y honorarios de abogado. No cabe duda, pues, que el tribunal entendió, con razón, que el recurrente fue temerario. La Regla 44.3 de Procedimiento Civil, supra, permite la imposición de intereses “desde que haya surgido la causa de acción en todo caso de cobro de dinero” cuando una parte ha procedido con temeridad. El tribunal entendió en este caso que el recurrente fue temerario, por lo que procedía la imposición de intereses desde que surgió la causa de acción. No se cometió el segundo error imputado.
<1
Como tercer señalamiento de error, el recurrente señala que el tribunal de instancia no debió imponer intereses a partir de la fecha en que debió pagarse el bono de Navidad. Se nos indica que la Ley Núm. 148, supra, provee para el *399pago de una compensación adicional y no provee para el pago de intereses, añadiendo que, no obstante, como el bono se reclama a tenor con la Ley Núm. 96, supra, le sería de aplicación el pago de intereses a partir de la fecha de la sentencia y no a partir de la fecha en que el empleado tenía derecho a recibirlo. Entiende, por lo tanto, que la compen-sación adicional de la Ley Núm. 148, supra, excluye, a la luz de lo resuelto en el caso Pan American v. Tribunal Superior, supra, la imposición de intereses a partir del mo-mento en que el bono debió pagarse porque la penalidad sustituye cualquier interés presentencia.
La Ley Núm. 148, supra, en su Art. 2 (29 L.P.R.A. sec. 502) establece en lo pertinente lo siguiente:
Si el pago del bono que por este Capítulo se establece no se efectúa en la forma y dentro del término ya indicado, o en la fecha en que convengan el patrono y sus trabajadores o emplea-dos, el patrono vendrá obligado a pagar, en adición a dicho bono, una suma igual a la mitad del bono en concepto de com-pensación adicional cuando el pago se haya efectuado dentro de los primeros seis (6) meses de su incumplimiento. Si tardare más de seis (6) meses en efectuar el pago el patrono vendrá obligado a pagar otra suma igual a dicho bono, como compensación adicional. — Junio 30, 1969, Núm. 148, p. 564, art. 2; Ju-nio 19, 1970, Núm. 12, p. 442, sec. 2, ef. Junio 19, 1970.
Por su parte, la Ley Núm. 96, supra, en su Sec. 30 (29 L.P.R.A. sec. 246(b)) establece, en lo pertinente, lo si-guiente:
(a) Todo obrero o empleado que por su trabajo reciba compen-sación inferior a la prescrita en las sees. 245 et seq. de este título o en un decreto mandatorio, orden o reglamento de la Junta de Salario Mínimo o en un convenio colectivo o en un contrato individual de trabajo tendrá derecho a cobrar me-diante acción civil la diferencia adeudada hasta cubrir el im-porte total de la compensación que le corresponda, por concepto de salario, vacaciones, licencia por enfermedad o cualquier otro beneficio, más una cantidad igual a la que se le haya dejado de satisfacer, por concepto de compensación adicional, además de las costas, gastos, intereses y honorarios de abogado del proce-dimiento, estos últimos én suma razonable que nunca bajará de *400cincuenta (50) dólares, sin que para nada de ello obste pacto en contrario.
Al analizar entre dos disposiciones de ley en conjunto encontramos que proveen para el pago de una compensa-ción adicional y que también permiten el pago de intereses. Siguiendo la misma lógica de lo resuelto en Pan American v. Tribunal Superior, supra, esos intereses no pueden im-ponerse a partir de la fecha cuando el bono debió pagarse porque la penalidad que provee la Ley Núm. 148, supra, sustituye cualquier interés presentencia. Por lo tanto, los intereses se impondrán a partir de la sentencia conforme a lo resuelto en Morales Torres v. J.R.T., 119 D.P.R. 286 (1987).
Aquí los querellantes reclamaron $9,212.67 por con-cepto de Bono de Navidad y el tribunal le concedió $18,425.34, o sea el doble, aplicando así la compensación adicional o penalidad que establece la Ley Núm. 148, supra. Por ende, sólo proceden intereses a partir de la sen-tencia y no a partir de la fecha en que el bono debió pa-garse, como erróneamente resolvió el tribunal de instancia.
V
Finalmente, el recurrente cuestiona, en su cuarto seña-lamiento, la imposición de $30,000 por concepto de honora-rios de abogado por entender que, no habiendo una deter-minación expresa de temeridad, sólo podían imponerse dichos honorarios a la luz de la política pública vigente en casos laborales con arreglo a la cual procede la imposición mandatoria de honorarios al patrono con el propósito de evitar que la cuantía otorgada a un obrero se reduzca por la cantidad que paguen a sus abogados. El recurrente alega que conforme a tal política los honorarios se limitan a lo que razonablemente compense el trabajo del abogado del obrero. El recurrente estima que la cantidad de $30,000 por los trabajos realizados es excesiva.
*401No tiene razón el recurrente, por dos razones distintas. En primer lugar, ya resolvimos antes que sí hubo en este caso una conclusión tácita y justificada por parte del tribunal de instancia de temeridad, por razón de las múltiples prácticas dilatorias del recurrente en un procedimiento su-mario como era éste. La cantidad fijada por honorarios en este caso se justifica en parte como elemento punitivo-disuasivo por la temeridad del recurrente. Vega v. Luna Torres, 126 D.P.R. 370 (1990); Fernández v. San Juan Cement Co., Inc., 118 D.P.R. 713 (1987).
En segundo lugar, se equivoca también el recurrente al estimar lo que debe pagarse por honorarios por la labor del abogado de los querellantes. Aquí la imposición de honora-rios se justifica en parte como remuneración por servicios prestados, y al determinar tal remuneración deben to-marse en cuenta no sólo las horas de trabajo rendidas sino también otros factores tales como la naturaleza y comple-jidad del caso; la habilidad, experiencia y reputación del abogado; la cuantía involucrada en el litigio, y otros similares. Vega v. Luna Torres, supra. Aquí el abogado de los obreros tiene casi 28 años de experiencia y ha alegado que le dedicó aproximadamente 287 horas de trabajo a este caso durante cuatro años y medio desde que asumió la re-presentación legal de los querellantes, lo que parece razonable. Además, la cuantía de la sentencia —exclu-yendo costas, intereses y honorarios— excede los $300,000.
A la luz de todas las anteriores consideraciones, no puede concluirse que el tribunal abusó de su discreción al fijar honorarios por $30,000. No erró el tribunal.
Por las razones expuestas, se modifica la sentencia par-cial dictada por el Tribunal Superior, Sala de San Juan, el 9 de julio de 1992: (1) eliminando lo relativo al pago de intereses sobre la cantidad concedida como indemnización por la reclamación de horas extras y (2) limitando el pago de intereses sobre la cantidad concedida por la reclamación *402de Bono de Navidad a lo que proceda a partir de la fecha de la sentencia.
Lo pronunció, manda el Tribunal y certifica el señor Se-cretario General.. El Juez Asociado Señor Rebollo López concurrió y disintió con opinión escrita.
(.Fdo.) Francisco R. Agrait Lladó Secretario General